Case: 1:19-cv-00683 Document #: 42 Filed: 06/21/21 Page 1 of 1 PagelD #:277

IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT
OF ILLINOIS EASTERN DIVISION

IAN MACLEOD,

Plaintiff,
v. Case No. 1:19-cv-00683
MIDAMERICAN ENERGY SERVICES, Judge Charles R. Norgle
LLC,

Defendant.

 

 

ORDER
Defendant’s motion to compel [32] is granted.

Defendant’s motion requests information involving Plaintiff's post-termination job search and any
psychological or psychiatric treatment Plaintiff has received. In their joint status report filed
December 29, 2020, the parties stated, “Plaintiff has agreed to stipulate that he is not asserting any
claims for damages for mental or emotion distress . . . and to provide documents related to
Plaintiff's employment search in the next 30 days.” Dkt. 38 at 1. Defendant agreed to “withdraw
its motion to compel” if Plaintiff “produced these documents and an executed stipulation in the
next 30 days.” Id. On February 1, 2021, in their joint motion to continue the final pretrial date, the
parties stated, “Pending the execution of a stipulation between the parties, written discovery was
just completed.” Dkt. 39 at 1.

However, no stipulation has been filed on the record, and the motion appears meritorious.
Accordingly, Defendant’s motion to compel [32] is granted.

IT IS SO ORDERED.

CHARLES RONALD NORGLE Judge
United States District Court

DATE: June 21, 2021
